ORDER
PER CURIAM.
Donald A. Payne (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hearing.
Movant pleaded guilty, pursuant to a plea agreement, to: 1) one count of second-degree assault, in violation of Section 565.060 1; 2) four counts of armed criminal action, in violation of Section 571.015; 3) two counts of forcible rape, in violation of Section 566.030; 4) one count of forcible sodomy, in violation of Section 566.060; 5) one count of felonious restraint, in violation of Section 565.120; and 6) one count of victim tampering, in violation of Section 575.270.2. The trial court sentenced Mov-ant to a total of twenty years imprisonment in the Missouri Department of Corrections. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel (Counsel), pursuant to Rule 24.035.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.